UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of June 30, 2014, 187,664,768 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and 2013 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 74 PART II. Other Information: Item 1. Legal Proceedings 75 Item 1A. Risk Factors 75 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, December 31, ASSETS 2014 2013 Real estate, at cost: Land $ 4,051,053 $ 4,068,306 Buildings and improvements 12,519,973 12,475,556 Development costs and construction in progress 1,550,084 1,353,121 Leasehold improvements and equipment 132,485 132,483 Total 18,253,595 18,029,466 Less accumulated depreciation and amortization (3,527,372) (3,381,457) Real estate, net 14,726,223 14,648,009 Cash and cash equivalents 1,371,226 583,290 Restricted cash 160,353 262,440 Marketable securities 206,917 191,917 Tenant and other receivables, net of allowance for doubtful accounts of $21,521 and $21,869 118,217 115,862 Investments in partially owned entities 1,267,370 1,166,443 Investment in Toys "R" Us 26,309 83,224 Real Estate Fund investments 549,091 667,710 Mortgage and mezzanine loans receivable, net of allowance of $5,811 and $5,845 17,417 170,972 Receivable arising from the straight-lining of rents, net of allowance of $3,375 and $4,355 850,278 817,357 Deferred leasing and financing costs, net of accumulated amortization of $286,668 and $264,451 467,455 411,927 Identified intangible assets, net of accumulated amortization of $233,449 and $277,998 289,475 311,963 Assets related to discontinued operations 208,309 314,622 Other assets 478,139 351,488 $ 20,736,779 $ 20,097,224 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 8,988,843 $ 8,331,993 Senior unsecured notes 1,791,814 1,350,855 Revolving credit facility debt 88,138 295,870 Accounts payable and accrued expenses 452,641 422,276 Deferred revenue 501,384 529,048 Deferred compensation plan 111,858 116,515 Liabilities related to discontinued operations - 13,950 Other liabilities 382,789 438,353 Total liabilities 12,317,467 11,498,860 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,430,318 and 11,292,038 units outstanding 1,219,958 1,002,620 Series D cumulative redeemable preferred unit - 1 unit outstanding 1,000 1,000 Total redeemable noncontrolling interests 1,220,958 1,003,620 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,678,939 and 52,682,807 shares 1,277,026 1,277,225 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 187,664,768 and 187,284,688 shares 7,484 7,469 Additional capital 6,949,663 7,143,840 Earnings less than distributions (1,872,250) (1,734,839) Accumulated other comprehensive income 92,221 71,537 Total Vornado shareholders' equity 6,454,144 6,765,232 Noncontrolling interests in consolidated subsidiaries 744,210 829,512 Total equity 7,198,354 7,594,744 $ 20,736,779 $ 20,097,224 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands, except per share amounts) 2014 2013 2014 2013 REVENUES: Property rentals $ 540,124 $ 534,074 $ 1,068,224 $ 1,067,867 Tenant expense reimbursements 76,202 72,291 162,792 148,255 Cleveland Medical Mart development project - 16,990 - 29,133 Fee and other income 50,280 47,861 96,208 144,674 Total revenues 666,606 671,216 1,327,224 1,389,929 EXPENSES: Operating 261,453 259,168 534,844 524,915 Depreciation and amortization 129,025 133,180 276,676 272,497 General and administrative 44,568 50,305 96,726 101,685 Cleveland Medical Mart development project - 15,151 - 26,525 Impairment losses, acquisition and transaction related costs 4,083 3,350 25,867 3,951 Total expenses 439,129 461,154 934,113 929,573 Operating income 227,477 210,062 393,111 460,356 (Loss) applicable to Toys "R" Us (57,591) (36,861) (55,744) (35,102) Income from partially owned entities 3,849 1,472 3,981 22,238 Income from Real Estate Fund 100,110 34,470 118,258 51,034 Interest and other investment income (loss), net 9,435 26,415 21,328 (22,660) Interest and debt expense (117,051) (120,657) (226,493) (241,003) Net gain (loss) on disposition of wholly owned and partially owned assets 905 1,005 10,540 (35,719) Income before income taxes 167,134 115,906 264,981 199,144 Income tax expense (3,599) (2,877) (5,181) (3,950) Income from continuing operations 163,535 113,029 259,800 195,194 Income from discontinued operations 2,152 69,292 4,043 276,054 Net income 165,687 182,321 263,843 471,248 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (63,975) (14,930) (75,554) (26,216) Operating Partnership (4,691) (8,849) (8,539) (22,782) Preferred unit distributions of the Operating Partnership (13) (348) (25) (1,134) Net income attributable to Vornado 97,008 158,194 179,725 421,116 Preferred share dividends (20,366) (20,368) (40,734) (42,070) Preferred unit and share redemptions - 8,100 - (1,130) NET INCOME attributable to common shareholders $ 76,642 $ 145,926 $ 138,991 $ 377,916 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.40 $ 0.43 $ 0.72 $ 0.63 Income from discontinued operations, net 0.01 0.35 0.02 1.39 Net income per common share $ 0.41 $ 0.78 $ 0.74 $ 2.02 Weighted average shares outstanding 187,527 186,931 187,418 186,842 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.40 $ 0.43 $ 0.72 $ 0.62 Income from discontinued operations, net 0.01 0.35 0.02 1.39 Net income per common share $ 0.41 $ 0.78 $ 0.74 $ 2.01 Weighted average shares outstanding 188,617 187,720 188,431 187,627 DIVIDENDS PER COMMON SHARE $ 0.73 $ 0.73 $ 1.46 $ 1.46 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands) 2014 2013 2014 2013 Net income $ 165,687 $ 182,321 $ 263,843 $ 471,248 Other comprehensive income (loss): Change in unrealized net gain on available-for-sale securities 1,878 20,348 15,003 169,138 Pro rata share of other comprehensive income (loss) of nonconsolidated subsidiaries 14,163 (19,707) 5,877 (23,354) Change in value of interest rate swap (545) 12,037 1,065 14,560 Other (2) (3) (1) 530 Comprehensive income 181,181 194,996 285,787 632,122 Less comprehensive income attributable to noncontrolling interests (69,578) (24,862) (85,378) (59,166) Comprehensive income attributable to Vornado $ 111,603 $ 170,134 $ 200,409 $ 572,956 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,440 $ 7,195,438 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income attributable to Vornado - 421,116 - - 421,116 Net income attributable to noncontrolling interests in consolidated subsidiaries - 26,216 26,216 Dividends on common shares - (272,825) - - (272,825) Dividends on preferred shares - (42,070) - - (42,070) Issuance of Series L preferred shares 12,000 290,536 - 290,536 Redemption of Series F and Series H preferred shares (10,500) (253,269) - (253,269) Common shares issued: Upon redemption of Class A units, at redemption value - - 180 7 14,973 - - - 14,980 Under employees' share option plan - - 62 3 3,564 - - - 3,567 Under dividend reinvestment plan - - 11 - 903 - - - 903 Contributions: Real Estate Fund - 18,781 18,781 Other - 15,186 15,186 Distributions: Real Estate Fund - (43,145) (43,145) Other - (120,051) (120,051) Conversion of Series A preferred shares to common shares (2) (90) 3 - 90 - Deferred compensation shares and options - 4,786 (305) - - 4,481 Change in unrealized net gain on available-for-sale securities - 169,138 - 169,138 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (23,354) - (23,354) Change in value of interest rate swap - 14,560 - 14,560 Adjustments to carry redeemable Class A units at redemption value - (29,393) - - - (29,393) Redeemable noncontrolling interests' share of above adjustments - (9,034) - (9,034) Preferred unit and share redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Other - (25) (3,154) 530 (34) (2,683) Balance, June 30, 2013 52,683 $ 1,277,455 186,991 $ 7,450 $ 7,190,336 $ (1,471,643) $ 132,894 $ 784,735 $ 7,921,227 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado - 179,725 - - 179,725 Net income attributable to noncontrolling interests in consolidated subsidiaries - 75,554 75,554 Dividends on common shares - (273,694) - - (273,694) Dividends on preferred shares - (40,734) - - (40,734) Common shares issued: Upon redemption of Class A units, at redemption value - - 199 8 19,763 - - - 19,771 Under employees' share option plan - - 159 6 9,200 - - - 9,206 Under dividend reinvestment plan - - 9 - 919 - - - 919 Contributions: Real Estate Fund - 5,297 5,297 Distributions: Real Estate Fund - (132,819) (132,819) Other - (301) (301) Transfer of noncontrolling interest in Real Estate Fund - (33,028) (33,028) Conversion of Series A preferred shares to common shares (4) (193) 6 - 193 - Deferred compensation shares and options - - 7 1 3,383 (340) - - 3,044 Change in unrealized net gain on available-for-sale securities - 15,003 - 15,003 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 5,877 - 5,877 Change in value of interest rate swap - 1,065 - 1,065 Adjustments to carry redeemable Class A units at redemption value - (227,338) - - - (227,338) Redeemable noncontrolling interests' share of above adjustments - (1,260) - (1,260) Other - (6) - - (297) (2,368) (1) (5) (2,677) Balance, June 30, 2014 52,679 $ 1,277,026 187,665 $ 7,484 $ 6,949,663 $ (1,872,250) $ 92,221 $ 744,210 $ 7,198,354 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2014 2013 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 263,843 $ 471,248 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 288,187 289,643 Return of capital from Real Estate Fund investments 140,920 56,664 Net realized and unrealized gains on Real Estate Fund investments (111,227) (47,109) Equity in net loss of partially owned entities, including Toys “R” Us 51,763 12,864 Straight-lining of rental income (33,413) (32,730) Distributions of income from partially owned entities 25,784 23,774 Amortization of below-market leases, net (22,624) (28,511) Impairment losses 20,842 4,007 Other non-cash adjustments 20,546 42,339 Net (gain) loss on disposition of wholly owned and partially owned assets (10,540) 35,719 Defeasance cost in connection with the refinancing of mortgage notes payable 5,589 - Net gains on sale of real estate - (267,994) Non-cash impairment loss on J.C. Penney common shares - 39,487 Loss from the mark-to-market of J.C. Penney derivative position - 13,475 Changes in operating assets and liabilities: Real Estate Fund investments (2,666) (30,893) Accounts receivable, net (2,355) 53,821 Prepaid assets (138,884) (104,149) Other assets (43,842) (35,570) Accounts payable and accrued expenses 2,157 (50,690) Other liabilities (6,437) (595) Net cash provided by operating activities 447,643 444,800 Cash Flows from Investing Activities: Development costs and construction in progress (214,615) (85,550) Proceeds from sales of real estate and related investments 125,037 648,167 Additions to real estate (105,116) (113,060) Restricted cash 102,087 16,596 Proceeds from repayments of mortgage and mezzanine loans receivable and other 96,159 47,950 Investments in partially owned entities (62,894) (59,472) Acquisitions of real estate and other (8,963) (53,992) Distributions of capital from partially owned entities 1,791 281,991 Proceeds from the sale of LNR - 240,474 Proceeds from sales of marketable securities - 160,715 Funding of J.C. Penney derivative collateral - (98,447) Return of J.C. Penney derivative collateral - 85,450 Investment in mortgage and mezzanine loans receivable - (137) Net cash (used in) provided by investing activities (66,514) 1,070,685 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Six Months Ended June 30, 2014 2013 (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ 1,398,285 $ 1,583,357 Repayments of borrowings (313,444) (2,800,441) Dividends paid on common shares (273,694) (272,825) Purchase of marketable securities in connection with the defeasance of mortgage notes payable (198,884) - Distributions to noncontrolling interests (149,944) (181,510) Dividends paid on preferred shares (40,737) (42,451) Debt issuance costs (29,560) (9,520) Proceeds received from exercise of employee share options 10,125 4,470 Contributions from noncontrolling interests 5,297 33,967 Repurchase of shares related to stock compensation agreements and/or related tax withholdings (637) (332) Purchases of outstanding preferred units and shares - (299,400) Proceeds from the issuance of preferred shares - 290,536 Net cash provided by (used in) financing activities 406,807 (1,694,149) Net increase (decrease) in cash and cash equivalents 787,936 (178,664) Cash and cash equivalents at beginning of period 583,290 960,319 Cash and cash equivalents at end of period $ 1,371,226 $ 781,655 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $30,182 and $17,492 $ 214,239 $ 235,588 Cash payments for income taxes $ 6,726 $ 4,732 Non-Cash Investing and Financing Activities: Marketable securities transferred in connection with the defeasance of mortgage notes payable $ 198,884 $ - Defeasance of mortgage notes payable (193,406) - Elimination of a mortgage and mezzanine loan asset and liability 59,375 - Transfer of interest in Real Estate Fund to an unconsolidated joint venture (58,564) - Transfer of noncontrolling interest in Real Estate Fund (33,028) - Decrease in assets and liabilities resulting from the deconsolidation of Independence Plaza: Real estate, net - (852,166) Notes and mortgages payable - (322,903) Cash restricted for like kind exchange of real estate - (155,810) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at June 30, 2014. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. On April 11, 2014, we announced a plan to spin off our shopping center business, consisting of 80 strip centers, four malls and a warehouse park adjacent to our East Hanover strip center, into a new publicly traded REIT (“SpinCo”). The spin-off is expected to be effectuated through a pro rata distribution of SpinCo’s shares to Vornado common shareholders and Vornado Realty L.P. common unitholders, and is intended to be treated as tax-free for U.S. federal income tax purposes. On June 26, 2014, SpinCo filed its initial registration statement on Form 10 with the Securities and Exchange
